Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,341,681 (Patent ‘681). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-11 of Patent ‘681 substantially disclose all limitations of the corresponding claims in the instant application.  The claim correspondence is presented below:

Patent ‘681	This application
8	1
2	2
3	3
4	4
5	5
6	6
7	7
8	8
9	9
10	10
11	11
1 (D)	12
			

>>><<<
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10 and 12 of U.S. Patent No. 11,341,681 (Patent ‘681) in view of Bao et al. (US 2019/0096091).

Regarding claims 13-20 of the instant application, claims 1, 5-8 and 10 of Patent ‘681 substantially disclose all their corresponding processing steps.  The claim correspondence is presented below:




Patent ‘681	This application
8	13
5	14
6	15
7	16
8	17
10	18
1(D)	19
8	20
	


Claims 1, 5-8 and 10 of Patent ‘681 do not disclose nor suggest at least one microcontroller (required by claims 13-20) nor a camera with the system embedded, these features are taught by Bao [Figs. 1, 3, 5 and paragraphs 38 (“FIG. 1…The camera 100 comprises…a processor 120 (which may be one or more integrated circuits, application specific integrated circuit(s), and/or system(s) on a chip) for processing the image captured by image sensor array”), 53 (“…FIG. 5, depicted is a calibration processor system 505, whose components may be part of a camera (e.g., camera 100 of FIG. 1, camera 310 of FIG. 3)”)].  The reasons for using such a controller would have been to implement the method specified by the processing steps, as would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.



Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of claims 1 and 13:
(in step C) a step size of the summation being greater in a first iteration of step C than in subsequent iterations of step C

For example, Tian et al. (US 2015/0078675) discloses skipping areas while applying a filter: Fig. 5 and paragraphs 17 (“…generates the filtered image by first computing the Principle Bilateral Filtered Image Component (PBFIC) through recursively linearly filtering two intermediate images, then linearly interpolating between two adjacent PBFICs”), 44 (“At 504, the image can be partitioned…into a group of blocks”), 45 (“At 506, PBFICs can be selectively computed for certain blocks without being computed for other blocks of the group of blocks”)].  However, Tian does not disclose or teach using a greater step size at the beginning of an iterative process, as required by the claimed invention.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asari et al. (US 2010/0194886)—[Fig. 5 and paragraphs 72 (“ FIG. 5 is a configuration block diagram of a driving assistance system…The cameras (1F, 1R, 1L, and 1B) perform shooting, and feed signals representing the resulting images…to a main controller 10 including an image processor. The main controller 10 transforms those camera images”), 75 (“…The main controller 10 comprises, for example, an integrated circuit”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 8, 2022